 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneralBuildingLaborers'Local66,Laborers'InternationalUnion of North America,AFL-CIOand D.Fortunato,Inc. and Mosaic&TerrazzoHelpers&TerrazzoPolishers&FinishersAssociation,Local 35, I.A.ofM.S.&S.P.R. &S.T. & M.S.H. & T.W.H.and Seaboard Tile &Terrazzo Corp.Case 29-CD-73June 11, 1969DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING,BROWN, AND JENKINSThis is a proceeding pursuant to Section 10(k) oftheNationalLabor Relations Act, as amended,following the filing of charges by Seaboard Tile &TerrazzoCorp.,hereinaftercalledSeaboard,alleging that General BuildingLaborers' Local 66,Laborers'InternationalUnion of North America,AFL-CIO, hereinafter called Laborers' or Local 66,violated Section 8(b)(4)(D) of the Act. Pursuant tonotice,a hearing washeld before BernardWray,HearingOfficer,on February 25 and March 5,1969.Allpartiesappearingwere afforded fullopportunitytobeheard,toexamineandcross-examinewitnesses,and to adduce evidencebearing on the issues.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theHearingOfficer atthe hearingand finds that theyare free from prejudicial error. They are herebyaffirmed. Briefs filed by the Laborers' and Local 35,Mosaic& Terrazzo Polishers and FinishersAssociation, have been duly considered.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESSES OF THE EMPLOYERSD. Fortunato, Inc., hereinafter called Fortunato,isa general contractor and New York corporationengaged in the building and construction industry,which annually purchases goods valued in excess of$50,000 from firms located outside the State of NewYork.Seaboard,a subcontractor and New Yorkcorporation engaged in the installation of terrazzotile,ceramic tile and related products,annuallypurchases goods valued in excess of $50,000 fromfirms located outside the State ofNew York. Theparties stipulated that the above are engaged incommerce within the meaning of Section 2(5) and(6) of the Act, and we find that it will effectuate thepurposes of the Act to assert jurisdiction herein.176 NLRB No. 75II.THE LABORORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that theLaborers' and the Mosaic & Terrazzo Helpers &TerrazzoPolishers& Finishers Association, Local35, I.A. of M.S. & S.P.R. & S.T. & M.S.H. &T.W.H.,hereincalledLocal35,arelabororganizations within themeaning ofSection 2(5) ofthe Act.The parties further stipulated, and we find, thatLocal 3, Mosaic and Terrazzo Workers Union, a/wthe Bricklayers, Masons and Plasterers InternationalUnion of America, AFL-CIO, herein called Local 3,and Local 780, Operative Plasterers and CementMasons InternationalUnion, AFL-CIO, are labororganizationswithinthe meaningof the Act.Ill.THE DISPUTEA. FactsThe work in dispute consists of transportingconcrete mix from transit mix delivery trucks to thepointof pouring and the pouring of concretebedding in conjunction with the installation ofstructural,orAgra-Traz, terrazzo floors at theconstruction site of the Peconic Street School inRonkonkoma, Long Island, New York.FortunatocontractedwiththeBoardofEducation,SuffolkCounty,New York, for theconstruction of the Oakdale School and the PeconicSchool.Thereafter,FortunatocontractedwithSeaboard for the installation by Seaboard ofterrazzo floors in the corridors, lobby, and cafeteriaof the two schools.The parties stipulated that at all times materialhereto Fortunato has been a member of the BuildingTrades Employers Association of LongIsland, Inc.,hereinBTEA, which, on behalf of its memberemployers including Fortunato, has been a party toa collective-bargaining agreement with Local 66covering building laborers performing specified worktasks.'At all times material, Seaboard has been amember of the Terrazzo and Mosaic ContractorsAssociation of Greater New York, herein called theAssociation,whichAssociationhascollectivebargaining agreements with Local 35 and Local 3.2On or about September 25, 1968, the terrazzoinstallationsattheOakdaleSchoolweresubstantially complete.On September 29, 1968, ameeting was held at the Oakdale School relating to'ArticleFour of that agreement states that laborers shall exclusivelyperform the following work: ". . unloading from trucks.when done byhand at thejob site and..wheeling, carrying,handling and distributionof all dry and mixed materials used in all typesof concreteand cementwork,cinder or gravel fill under concrete slabs, and reinforcingand formmaterial."'Article IV(b) of thecontract betweentheAssociation and Local 35includes work within the jurisdictionof Local 35as"preparing, mixingby hand,or by mixing machine and distributing,withshovel, rake, hoe orpail, all kinds of concrete foundations necessary for mosaic and terrazzowork;also the helpingwith thesame bed,tar paperand wire lath ..." GENERAL BUILDING LABORERS'LOCAL 66the dispute as to who would perform the work oftransportingtheunderbedmaterialfortheinstallation of structural terrazzo, or Agra-Traz, tothe point of pouring' and pouring at the PeconicSchool. Present at this meeting were the followingpersons:Domonick Fortunato; Robert Flanagan,fieldcoordinatorforFortunato;LouisLovisa,President of Seaboard; John Ippolito, President ofLocal 66; Fay Fecci, business agent of Local 35;Louis Pasciviti, business agent of Local 3; andFrank Magdaleone, business agent of Local 780. Atthatmeeting, Ippolito stated that he would cause awork stoppage by Local 66's members employed byFortunato as laborers at the Peconic School ifSeaboard failed or refused to assign the laborerswork which Seaboard had assigned to its employees,members of Local 35, the work previously notedato inspute here.On October 8 and 9, and thereafter until theBoard secured a restraining order and injunction intheUnited States District Court, Local 66 by itspresident, Ippolito, and its shop steward, CarmineVentura, directed employees of Fortunato employedas laborers to refuse to perform work they weredirected to perform by supervisors because Seaboardhad assigned the work in dispute to its employeesrepresented by Local 35 rather than to laborers; andthey would not permit laborers represented by Local66 to do the work they were directed to perform,such as the grading of grounds necessary to receiveAgra-Traz, until employees represented by Local 66were assured of being assigned the work in dispute.All parties stipulated that the object of the aboveactions by Local 66 was to force or require theassignmentof the work in dispute to employeesunder the jurisdiction of Local 66 rather than toemployees of Seaboard, under the jurisdiction ofLocal 35, to whom Seaboard has assigned the work.B. The Work in DisputeThe work in dispute concerns the hauling andpouring of a cement mix used as a bed forAgra-Traz terrazzo topping. It appears that the useofAgra-Traz,orstructuralterrazzoasitissometimes called in the record, has been increasingover the years. Seaboard, which does 95 to 98percent of the Agra-Traz work in the area, has beenusingAgra-Traz for about 5 years.Conventional terrazzo, as distinguishable fromAgra-Traz, is installed over a concrete base laid bythe laborers. The necessity of this concrete base inwhich metal lath is laid, arises from the fact thatconventional terrazzo is installed over airspace,whileAgra-Traz terrazzo is usually set up on theground or a dirt grade with no airspace beneath.3Anytime after the concrete base, placed by thelaborers, hardens, the terrazzo workers put down asand cushion, cover the sand cushion with tar paper,and install a 1 1/2- to 3 1/2-inch concrete bed, withwire lath placed by the lathers, for the terrazzo.553While this concrete bed is still in semi-liquid form,terrazzomechanics, represented by Local 3, insertmetal strips in it which are allowed to stayovernight.The next day, when the strips are heldfirm by the concrete bed, the terrazzo topping isapplied.Noneoftheconventionalterrazzoinstallation work is in dispute.In an Agra-Traz installation, a 3 1/2- to 4-inchconcrete bed, in which wire lath is laid, is placed ongrade or on dirt; while that is still in semi-liquidform, metal strips are installed. The following day,the terrazzo topping is placed over the concrete bed.It is the hauling and pouring of the mix for theconcrete bed in the Agra-Traz installation processthat is in dispute.C. Contentionsof thePartiesLocal 35 contends that the Employer's assignmentof the work to the terrazzo workers was correctbecause it was supported by past practice, areapractice,economy, by experience possessed bymembers of Local 35, and the fact that theEmployer is satisfied with the performance of thework by them.Respondent,Local 66, argues that traditionaljurisdictional considerations support the claim of thelaborers. In this regard, Respondent argues that theconcrete underbedding or slab is the same, whetheritisconventional or Agra-Traz, and therefore theskillsand duties of the laborers are the same.Additionally, the laborers claim that an AppealsBoard award from the Appeals Board of theNationalJointBoardforSettlementofJurisdictional Disputes supports their claim.D. Applicability of the StatuteBeforetheBoardmayproceedwithadetermination of a dispute pursuant to Section 10(k)of the Act, it must be satisfied that there isreasonable cause to believe that Section 8(b)(4)(D)has been violated.The parties stipulated that Local 66, by itsofficersandagents,threatenedFortunatoandSeaboard that it would cause a work stoppage byLocal 66 members employed by Fortunato, andlaterdid cause a work stoppage at the PeconicSchool, since Seaboard failed to assign to employeeswho are under the jurisdiction of Local 66 workwhichSeaboard has assigned to its employeesrepresentedbyLocal35.The parties furtherstipulated that the object of the above actions byLocal 66 was to force or require the assignment ofthework in dispute to employees under thejurisdiction of Local 66 rather than to employees ofSeaboard, under the jurisdiction of Local 35, to'Agra-Traz was installed in Brooklyn,New York,ina joint beamconstruction and corruform situation, so that all Agra-Traz is not installedon grade 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhomSeaboardhasassignedthework.Accordingly,we find,on the basis of the record,that there is reasonable cause to believe that aviolation of Section 8(bx4)(D)has occurred.the second floor of the Peconic School is notclaimedbytheLaborers.Underthesecircumstances,the contract between Local 66 andBTEA is not a determinative factor in this dispute.E.Merits ofthe DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various relevant factors,and the Board has held that its determination in ajurisdictionaldispute case is an act of judgmentbasedupon common sense and experience inbalancing such factors.Certain factors usually considered by the Board inmaking jurisdictional awards are not present in thisproceeding.Thus, the record does not disclose acertification relating to the disputed work,nor hasany clear jurisdictional award issued regarding thedispute.Local 66 claims that an award by theAppeals Board under the Plan for Settlement ofJurisdictionalDisputes,Building and ConstructionIndustry, of August 1968, of a dispute in Arizona astothe"handlingandpouringofconcretesub-floor,"favors an award to the laborers. TheAppeals Board found that"the handling and placingof concrete sub-floor is the work of the laborers. Inother respects there is no basis to change thecontractor'sassignment."However,specificationsfor the project indicated that the work involvedconventional terrazzo.The award does not establishany clear precedent for determining this dispute inthat we are unable to determine whether the term"concrete sub-floor"inthe award applies to thehardened structural slab which is not the work indispute here or the minimum slump bed on whichterrazzo topping is placed.Nor are we able todetermine what other assignments the contractormade in that dispute.In view of this ambiguity, wecannot rely on the Appeals Board award as adeterminative factor for our consideration. Thereare,however,otherrelevantfactorstobeconsidered.1.Contractsbetween thepartiesAs has been noted above,Seaboard,as a memberof the Association,isa partyto the contractbetween that Association and Local 35, representingterrazzoworkers.Under thetermsof thisagreement,the contested work is tobe performed byterrazzoworkers.The specificlanguage in thisagreement is one factor favoring an award to theterrazzo workers.Local 66 submitted into evidence an agreementbetween itand BTEA,of which Fortunato is amember.However,this contract does not mentionterrazzo tile or the minimum slump concrete bedwhich serves as an immediate base for the terrazzotopping.Moreover,concrete similar to the minimumslump concrete bed installed by terrazzo workers on2.Employer and area practiceThe record clearly establishes that, since Seaboardinstituted the use of Agra-Traz terrazzo about 5years ago, employees of Seaboard have performedthe work in dispute,and that at all times materialthey have been represented by Local 35. SinceSeaboardperforms95 to 98 percent of theAgra-Traz work in the area, the area practice wouldnaturally conform to Seaboard's practices. However,uncontradictedevidenceintherecordalsoestablishes that three other mentioned companieswho have performed some Agra-Traz work in thearea assignthe disputed work to terrazzo workersrepresentedby Local 35. Underthe circumstances,we find that the area and Employer practice favorthe claim of the terrazzo workers.3.Skill and efficiencyIt does not appear that any special skill is neededor involved in hauling the concrete material,although the record indicates that it may be handleddifferently. Seaboard's president testified that whenpouring,theworker pouring must anticipate thewishesof,andwork in conjunction with, theterrazzo mechanic. Nevertheless, we would not findthat any skill is needed and it would appear thateither laborers or terrazzo helpers could perform thework.Seaboard'spresidentexplainedthatintheinstallation of terrazzo,the concrete bed is pouredin the morning,the pouring usually ending about Ip.m.Thereafter, the terrazzo workers, who havehauled and poured the concrete, assist the terrazzomechanics in installationof themetal strips andassemble the topping and mix for work the nextday. As this afternoon work is indisputably the workof terrazzo workers, there would be no workavailablefor laborers of the Employer in theafternoon should the morning work be assignedlaborers,and no work in the morning for theterrazzoworkers.Additionally,when the terrazzotopping is installed the following day, Seaboardwould have no available work for laborers, except,possibly, the removal of slop after the topping isfinished.AlthoughthelaborersclaimthatAgra-Trazterrazzo and conventional terrazzo couldbe applied at the same time,thereby keeping bothlaborers and terrazzo workers busy, uncontradictedtestimony indicated that would not be practicable asitwould tie up too much floor space at one timeand interfere with other work.We find that, on thebasisof the record, the factor of efficiency andeconomy favors an award of the disputed work tothe terrazzo workers. GENERAL BUILDING LABORERS'LOCAL 66555Uponconsideration of all pertinent factors in theentirerecord,we shall not disturb Seaboard'sassignment of the disputed work to employeesrepresentedby Local35.Terrazzo workers haveefficiently performed the work for Seaboard, whodesires to continue them on the job. The presentassignment of the work in dispute is consistent withareapractice,Seaboard'spastpractice,thebargaining agreement between Seaboard and Local35,and efficiency of the Employer'soperations.Accordingly,we shall determine the existingjurisdictionaldisputebydeciding that terrazzoworkers, representedbyLocal35,rather thanlaborers, represented by Respondent,Local 66, areentitledto the disputed work.Inmaking thisdetermination,we are assigning this work toemployees who are representedby Local35, but notto that Union or its members.DETERMINATION OF DISPUTEPursuant to Section10(k) of the National LaborRelationsAct, asamended,and upon the basis ofthe foregoing findings, and the entire record in thisproceeding,theNationalLaborRelationsBoardherebymakes the following determination ofdispute.1.Terrazzoworkerswho are represented byMosaic&Terrazzo Helpers&Terrazzo Polishers &FinishersAssociation,Local 35, I.A. of M.S. &S.P.R. & S.T. & M.S.H. & T.W.H., are entitled toperform thework oftransporting from transit mixdelivery trucks to the point of pouring and pouringofconcretebedding in conjunctionwiththeinstallationofAgra-Traz terrazzo floors at thePeconic Street School,Ronkonkoma,New York.2.General Building Laborers' Local 66, Laborers'InternationalUnion of North America, AFL-CIO,isnot entitled by means proscribed by Section8(bX4)(D) of the Act to force or require SeaboardTile& Terrazzo Corp.to assignthe above work tolaborers represented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local 66 shall notifytheRegionalDirector for Region 29, in writing,whether or not it will refrain from forcing orrequiring Seaboard Tile & Terrazzo Corp.by meansproscribed by Section 8(b)(4)(D)to assign the workin dispute to laborers representedby itrather thanto employees represented by Local 35 of the Mosaic& Terrazzo Helpers&Polishers&FinishersAssociation.